ORDEN
En vista de la inhibición del Juez Presidente Señor An-dréu García y de los Jueces Asociados Señor Negrón Gar-cía, Señora Naveira de Rodón y Señor Corrada Del Río, se constituye una Sala Especial compuesta por el Juez Aso-ciado Señor Rebollo López, como su Presidente, y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri para entender en el Caso Núms. RE-89-435/RE-89-439, Cándido Oliveras, Inc. v. Universal Insurance Company.
Lo decretó y firma,
(Fdo.) Francisco Rebollo López

Juez Asociado

CERTIFICO:
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo